             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00095-MR


TRACEY TERRELL GRADY,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
B.S., et al.,                   )                   ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s pro se “Motion to

Legally Amend, and Refile, Motion to Compel, Discovery Demand, and

Appeal of Order….” [Doc. 38].

     Pro se Plaintiff, who currently is an inmate at the Union County Jail,

has filed this action pursuant to 42 U.S.C. § 1983. The Complaint passed

initial review on excessive force and retaliation claims against two Monroe

Police Department (“MPD”) officers and an MPD sergeant. [Doc. 21]. The

Defendants filed an Answer, and discovery is underway. [See Doc. 30].

     The Plaintiff previously filed a Motion to Compel [Doc. 32] that was

denied on May 3, 2021 because, inter alia, it misdirected discovery requests

to the Court and the Plaintiff had failed to properly serve defense counsel

with his discovery requests. [Doc. 36].


        Case 3:20-cv-00095-MR Document 42 Filed 06/15/21 Page 1 of 4
      In the instant Motion, the Plaintiff seeks reconsideration of the Court’s

May 3 Order. He appears to argue that: he did not receive from the Court “a

Legal copy of the Standing Order from Jail staff” and he timely served “Legal

Notice” of the Motion to Compel on defense counsel. [Doc. 38 at 1]. The

Plaintiff also requests “voluntary discovery” from Defendants; his Motion

contains a list of interrogatories, requests for admissions, and requests for

production of documents. [Doc. 38 at 2-4].

      Attached to the Motion is an “Order the Plaintiff Motion for Extension

of Time and Petition to Legally Amend Motion to Compel Discovery….” [Doc.

38-1 at 1]. In this document, the Plaintiff requests an extension of time within

which to “resubmit and file a new Motion to Compel Discovery,” noting that

he has not been mailed a copy of the “Court’s Standing Order” and that his

mail is being tampered with at his prison. He also reasserts his request for

reconsideration of the May 3 Order. [Doc. 38-1 at 1].

      The Plaintiff’s Motion for Reconsideration will be denied. The Plaintiff

has set forth no grounds that would warrant reconsideration of his Motion to

Compel. See generally Fed. R. Civ. P. 54(b). First, the Motion appears to

be another misdirected discovery request to the Court.             Second, the

Plaintiff’s reference to a “Standing Order” is unavailing in that it is vague and

conclusory. To the extent that the Plaintiff means to refer to Standing Order


                                       2

        Case 3:20-cv-00095-MR Document 42 Filed 06/15/21 Page 2 of 4
3:19-mc-00060-FDW that provides for the appointment of North Carolina

Prisoner Legal Services to assist prisoner plaintiffs with discovery in certain

circumstances, such is irrelevant to Plaintiff’s Motion to Compel.1              The

Plaintiff’s request for an extension of time to file an Amended Motion to

Compel is moot, as discovery is not scheduled to conclude until August 3,

2021.     The Plaintiff has adequate time to file such a motion should

nonfrivolous grounds to compel discovery arise. Finally, to the extent that

the Plaintiff refers to appealing the denial of the Motion to Compel, no relief

is available because the Plaintiff has not filed a Notice of Appeal, and

moreover, the May 3 Order is not a final appealable interlocutory or collateral

order. See generally 28 U.S.C. §§ 1291, 1292; Fed. R. Civ. P. 54(b); see,

e.g., Murphy v. Inmate Sys., 112 F. App’x (4th Cir. 2004) (dismissing appeal

from the denial of a motion to compel discovery for lack of jurisdiction).

        IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion to Legally

Amend, and Refile, Motion to Compel, Discovery Demand, and Appeal of

Order….” is [Doc. 38] DENIED.




1 The Court cited the Standing Order in its May 3 Order to explain why the Plaintiff’s
request for the appointment of counsel was being denied. [See Doc. 36 at 2].
                                          3

         Case 3:20-cv-00095-MR Document 42 Filed 06/15/21 Page 3 of 4
IT IS SO ORDERED.
                     Signed: June 15, 2021




                                  4

 Case 3:20-cv-00095-MR Document 42 Filed 06/15/21 Page 4 of 4
